Allowable Subject Matter
Claims 1-9, and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1 and 11 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1 and 11 identify the uniquely distinct features "a plurality of light-directing lenslets arranged as a plenoptic lens, wherein the plenoptic lens is located over the at least one sensor, wherein each of the plurality of light-directing lenslets focuses an image on the imaging plane of the at least one sensor and wherein the focusing comprises focusing, at infinity, an individual full focus image associated with each of the plurality of light-directing lenslets occupying a spatial position within the image onto the at least one sensor; and a processor operatively coupled to at least one sensor that causes the apparatus to capture the image through the plenoptic lens, wherein the captured image comprises a volumetric data set providing information related to the spatial positions within the image, wherein the volumetric data set captures light from known directions permitting a modifying of the information seen in the captured image”.
It is noted that the closest prior art, Pang (US Patent Pub. # 2018/0097867) relates to the display of video from user-selected viewpoints for use in virtual reality, augmented reality, free-viewpoint video, omnidirectional video, and/or the like.  Pang does not specifically teach a plurality of light-directing lenslets arranged as a plenoptic lens, wherein the plenoptic lens is located over the at least one sensor, wherein each of the plurality of light-directing lenslets focuses an image on the imaging plane of the at least one sensor and wherein the focusing comprises focusing, at infinity, an individual 
As to dependent claims 2-9, and 12-19, these claims depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
2/25/2022